285 F.3d 1078
Peter Clayton McCLENDON, Plaintiff-Appellant,v.CITY OF COLUMBIA; et al., Defendants,City of Columbia; James R. Carney, Defendants-Appellees.
No. 00-60256.
United States Court of Appeals, Fifth Circuit.
March 13, 2002.

Kathryn Neal Nester (argued), Jackson, MS, for Plaintiff-Appellant.
Thomas D. McNeese, Lawrence Elder Hahn (argued), McNeese & Hahn, Columbia, MS, for City of Columbia.
Sandra Schuffert Mohler (argued), Jon Mark Weathers, Bryan, Nelson, Randolph & Weathers, Hattiesburg, MS, for Carney.
Appeal from the United States District Court for the Southern District of Mississippi; Louis Guirola, Jr., United States Magistrate Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion July 26, 2001, 5 Cir., 2001, 258 F.3d 432)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.